UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8117


STEPHEN N. DANIEL,

                Plaintiff – Appellant,

          v.

VIRGINIA   BEACH   CORRECTIONAL    CENTER;     VIRGINIA    BEACH
CORRECTIONAL MEDICAL DEPARTMENT,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00385-CMH-JFA)


Submitted:   January 10, 2011             Decided:   February 1, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen N. Daniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephen N. Daniel appeals the district court’s order

dismissing     Daniel’s   complaint       for   failure   to   demonstrate

exhaustion of administrative remedies and noncompliance with a

court order.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Daniel v. Va. Beach Corr. Ctr., No. 1:09-cv-

00385-CMH-JFA (E.D. Va. Oct. 15, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      2